Citation Nr: 1550079	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of right ankle injury.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected residuals of right ankle injury.

5.  Entitlement to a disability rating in excess of 10 percent for residuals of a right ankle injury.

6.  Entitlement to a compensable disability rating for residuals of fractured ribs.

7.  Entitlement to a compensable disability rating for status post hemopneumothorax right lung and pulmonary contusion.

8.  Whether the effective date of May 5, 2006 of service connection for mood disorder with major depressive features was clear and unmistakable error.

9.  Entitlement to automobile and adaptive equipment, or for adaptive equipment only.

10.  Entitlement to special monthly compensation for loss of use of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey. 
In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for back and left ankle disabilities, entitlement to increased disability ratings for a right ankle disability as well as fractured ribs and a right lung disability and entitlement to automobile and adaptive equipment and special monthly compensation for loss of use of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability; and in a May 2007 rating decision the RO determined that new and material evidence had not been submitted to reopen the claim.

2.  The evidence received since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.

3.  In the unappealed May 2007 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for a left ankle disability.

4.  The evidence received since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disability and raises a reasonable possibility of substantiating the claim.

5.  In an April 9, 2009 rating decision, the RO granted service connection for mood disorder with major depressive features, effective from May 5, 2006.

6.  The correct facts, as they were known at the time of the April 9, 2009 decision were before the RO; the statutory or regulatory provisions extant at that time were correctly applied; there was a tenable basis for the assigned effective date; and the appellant has not alleged any specific error that would have manifestly changed the outcome of the RO's adjudication.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying the reopening of the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the May 2007 rating decision with respect to the Veteran's claim of entitlement to service connection for a back disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The May 2007 rating decision denying the claim for service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  Because new and material evidence has been received since the May 2007 rating decision with respect to the Veteran's claim of entitlement to service connection for a left ankle disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for revision or reversal of the effective date assigned for service connection for mood disorder with major depressive features, established in the April 8, 2009 rating decision, are not met.  38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for back and left ankle disabilities as well as an effective date earlier than May 5, 2006 for the award of service connection for mood disorder with major depressive features on the basis of CUE.  Implicit in his back and left ankle claims is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claims.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issues on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claims for entitlement to service connection for back and left ankle disabilities.  The claims will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claims on the merits is addressed in the remand section below. 

With regard to the Veteran's CUE claim, the Board notes that the foregoing VCAA provisions are not applicable to assertions of CUE.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action for compliance with the VCAA is necessary in this matter.

New and material evidence claims

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).
  
In the present case, the RO denied service connection for a back disability in October 1996 as well as a left ankle disability in May 2007 on the basis that back and left ankle disabilities were not shown by the evidence of record.  In the May 2007 rating decision, the RO also declined to reopen the Veteran's previously denied back disability claim finding that new and material evidence to reopen the previously denied claim had not been received.  The Veteran was notified of the decisions but did not appeal either rating decision and did not submit new and material evidence within one year of the decisions.  The rating decisions have therefore become final.

At the time of the October 1996 and May 2007 rating decisions, the record included the Veteran's service treatment records and postservice VA treatment records.  His service treatment records were absent a back disability.  Also, the record at the time of the May 2007 rating decision included the aforementioned service treatment records and postservice VA treatment records as well as a VA examination report dated May 1984 that noted the Veteran's complaint of left ankle pain.  A March 2006 VA treatment record documented degeneration of the lumbar or lumbosacral spine.  However, the record was absent complaints of or treatment for a left ankle disability.    

The Veteran filed a claim to reopen his previously denied claims in February and March 2011.  His claims were denied in the January 2012 rating decision on the basis that no new and material evidence was submitted to reopen the previously denied claims.  He thereafter completed his appeal with the filing of a VA Form 9 in March 2014.  

The evidence that has been added to the record since the May 2007 rating decision includes, in relevant part, medical evidence indicating a left ankle disability and a back disability related to military service.  Specifically, the medical evidence documents a diagnosis of left ankle mild degenerative joint disease.  See a VA examination report dated September 2011.  Also, the Veteran testified at the March 2015 Board hearing that he has had constant back pain since discharge from service.  The Board finds that the evidence added to the claims folder since the May 2007 rating decision is therefore sufficient to reopen the Veteran's claims of back and left ankle disabilities.  In particular, the evidence is new and is material to the unestablished fact of a current disability related to military service with respect to the back disability and shows a current left ankle disability.  As new and material evidence has been received, the Board reopens the claims for service connection for back and left ankle disabilities.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claims can be addressed.

CUE motion

Service connection for mood disorder with major depressive features was granted by the RO in an April 2009 rating decision, with an assigned 100 percent disability rating effective May 5, 2006, the date that the Veteran filed his service connection claim.   In his June 2009 petition asserting CUE, the Veteran argued that the effective date for his acquired psychiatric disorder should be "earlier."  At the March 2015 Board hearing, the Veteran clarified that the effective date for the mood disorder with major depressive features should have been on October 5, 1992 when he submitted a statement to the RO that he was suffering from depression.  At that time, he also submitted a claim for an increased evaluation for his right ankle disability.  He essentially contends that VA should have inferred that he was also seeking service connection for depression at that time.  Further, although the record reveals that the RO contacted the Veteran via a letter dated on October 23, 1992 informing the Veteran that his increased rating claim was being processed and that he should clarify whether he is seeking any other VA benefits, the Veteran contends that he did not receive that letter.  The Veteran therefore contends that the RO committed CUE in the April 2009 rating decision in the assignment of the effective date by failing to consider his October 1992 statement as a claim for an acquired psychiatric disorder for which he was subsequently granted service connection.  

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997). 

Pursuant to 38 U.S.C.A § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  The United States Court of Appeals for Veterans Claims (Court) has established a three-pronged test for determining whether CUE has been committed: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made"; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc).

VA regulations describe CUE as being a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, either the correct facts as they were known at the time were not before the RO, or, the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, supra.  Disagreements as to how the facts were weighed or evaluated and failure of the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d)(2) and (3).

If CUE is found, the prior decision must be reversed or revised, and the decision constituting the reversal or revision "has the same effect as if the decision had been made on the date of the prior decision."  38 U.S.C. §§ 5109A(b), 7111(b).

The general rule concerning the assignment of effective dates for awards based on original claims for VA benefits has remained essentially unchanged since the time that the April 2009 rating decision was issued.  Effective dates "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400 (to the same effect).  A limited exception to that general rule applies in the narrow instance where the application for benefits is received within one year from the date of the veteran's discharge or release from active service.  In those cases, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  That limited exception is inapplicable here, as the claim giving rise to the challenged April 2009 rating decision was received well after the Veteran's separation from service.  In this case, the effective date will be the later of the date of receipt of claim or the date on which entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

Subject to the foregoing criteria, the Board addresses the Veteran's assertion that a claim for service connection for depression should have been inferred in his October 1992 statement.  In the October 1992 statement, the Veteran requested "to be re-evaluated for an increase in my S/C disability,  I am currently rated at 10% for an ankle condition (R).  Also pain on right side due to broken ribs (4) [and] collapsed lung...I am also suffering from depression from the accident and have nightmares."  An October 1992 deferred rating decision acknowledged the claim for an increased rating for the ankle disorder and further stated "It is unclear as to whether or not vet is claiming SC for other conditions.  Ask him to clarify."  The RO's subsequent letter to the Veteran noted that his right ankle condition had been considered but "It is unclear as to whether or not you are claiming service connection for any other condition."  He was informed to submit evidence as soon as possible, preferably within 60 days and in any case such evidence must be received within one year from the date of the RO's letter or benefits could not be paid prior to the date of receipt.

As described above, the Veteran raised no assertion of fact or law in his October 1992 claim which suggests that a claim for service connection for a psychiatric disorder was being raised.  Indeed, the Veteran only reported that he suffered from depression due to an accident and did not indicate whether the referenced accident occurred in service or thereafter.  Further, in order to afford the Veteran an opportunity to file a claim for an acquired psychiatric disorder, the RO subsequently contacted the Veteran via a letter dated October 1992 requesting that he clarify whether he was filing for any claims other than a right ankle condition.  Pertinently, the Veteran did not respond to the letter.  There is no subsequent indication in the record that the Veteran sought service connection for depression or any other psychiatric disorder until his original claim was received in May 2006.  

With respect to the Veteran's contention that he did not receive the October 1992 letter from the RO requesting that he clarify whether he would like to file a service connection claim for depression, the United States Court of Appeals for Veterans Claims (Court) has noted that there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15   (1926)).  Once the presumption of regularity has been rebutted by clear evidence, however, the burden of proof shifts to the VA to show that the administrative procedure was actually complied with. Id.  

The Veteran asserts nonreceipt of the RO's October 1992.  However, there is nothing in the record that shows that the October 1992 letter was not actually mailed by the RO.  In fact, the letter has been associated with the claims folder and was directed to the Veteran's most recent address on file at that time.  Moreover, the letter was not sent back to the RO for a failure of delivery.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity in RO operations.  

Under the circumstances, the Veteran has not shown that there was a clear and unmistakable error in the application of the laws and regulations in the decision which assigned the effective date nor has he shown the correct facts were not before the adjudicator.  In fact, the adjudicator noted in the April 2009 rating decision that the Veteran's statement of October 1992 had been considered.  However, it was further noted that the Veteran did not respond to the RO's request to clarify whether it was his intent to file a claim and therefore an effective date in October 1992 was not warranted.  

The Veteran's grant of service connection for mood disorder with major depressive features arose from his May 5, 2006 claim for service connection for mental depression.  There is no indication from review of the evidence prior to this date discussed above that the Veteran desired to a file a formal or informal claim of entitlement to service connection for an acquired psychiatric disorder.  Toward that end and consistent with applicable regulations, in the April 2009 rating decision here at issue, the RO properly fixed the effective date for service connection to the date on which the Veteran's claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The Board notes that medical treatment records associated with the claims folder document mental health treatment as early as 1992.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability. 

In sum, the Veteran has not shown that the law or regulations were incorrectly applied in the April 2009 rating decision or that the correct facts were not before the adjudicator.  The Board concludes that the Veteran has not shown that CUE was committed in the RO's April 2009 rating decision assigning an effective date of May 5, 2006 for the award of service connection for a mood disorder with major depressive features.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened; to this extent only, the appeal is granted.

The appeal to revise the April 9, 2009 rating decision assigning an effective date of May 5, 2006 for the award of service connection for mood disorder with major depressive features on the basis of CUE is denied.


REMAND

During the above-referenced March 2015 Board hearing, the Veteran reported that he applied multiple times for Social Security Administration (SSA) disability benefits.  See the August 2015 Board hearing transcript, pgs. 22-23.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claims for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Moreover, it is unclear as to whether the Veteran applied for SSA benefits at least in part due to his disabilities on appeal.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With respect to the Veteran's claims of entitlement to service connection for back and left ankle disabilities, he contends that these disabilities are related to his military service, or are alternatively secondary to his service-connected right ankle disability.  The Veteran has indicated that the back and left ankle disabilities are related to a fall he sustained in service in December 1981 wherein he fell 20 feet when a stairway collapsed.  Although the Board notes that the Veteran's service treatment records document the accident, the treatment records for the accident do not document any reported back or left ankle injury.  

The Board observes that the medical evidence of record documents a diagnosis of mild degenerative joint disease of the left ankle and indicates that the Veteran suffers from degeneration of the lumbar or lumbosacral intervertebral disc.  Moreover, there is no medical opinion of record pertaining to whether the Veteran's current back disability is related to his military service or his service-connected right ankle disability.  Although a VA examiner opined in a report dated September 2011 that the Veteran's current left ankle disability is not related to his right ankle disability, he did not provide an opinion as to whether the Veteran's left ankle disability is aggravated by his right ankle disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  There is no medical opinion of record addressing this issue.  In light of the foregoing, the Board finds that medical opinions should be obtained on remand as to whether the Veteran's back and left ankle disabilities are related to his military service or are caused or aggravated by his right ankle disability.  

With regard to the Veteran's claim of entitlement to a compensable disability rating for residuals of fractured ribs, he was last afforded a VA examination for this disability in September 2011.  At that time, the VA examiner reported that there were no objective or subjective signs of pain in the rib cage.  However, at the March 2015 Board hearing, the Veteran testified that he has pain in his rib cage every time he breathes.  See the March 2015 Board hearing transcript, page 18.  Based on the report of worsening symptoms, the Board finds that a contemporaneous VA examination would be of probative value to ascertain the current severity of the Veteran's residuals of fractured ribs.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

With respect to the Veteran's right lung disability, he is currently rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6843 (traumatic chest wall defect, pneumothorax, hernia, etc.).  This disability is rated under the General Rating Formula for Restrictive Lung Disease, and provides a 10 percent evaluation if the Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent of predicted value, the ratio of FEV-1/Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) is 66 to 80 percent predicted.  A 30 percent rating is warranted if FEV-1 is 56 to 70 percent of predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted if FEV-1 is 40- to 55-percent predicted, when FEV-1/FVC is 40 to 55 percent, when DLCO (SB) of 40- to 55-percent predicted, or when there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent disability rating is warranted if FEV-1 is less than 40 percent of predicted value, FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40-percent predicted, maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization,), episode(s) of acute respiratory failure, requires outpatient oxygen therapy.  38 C.F.R. § 4.97.  

The Veteran was last provided a VA examination for his right lung disability in September 2011.  The VA examiner performed pulmonary function testing, and post-bronchodilator results revealed FEV-1 of 86 percent of predicted value, FEV-1/FVC of 73 percent, and DLCO (SB) of 64.2 percent of predicted value.  The VA examiner thereafter reported that the FEV-1 of 86 percent of predicted value should be considered for rating of the disability.  Pertinently, however, the examiner did not provide any rationale as to this finding and why the FEV-1/FVC and DLCO (SB) numbers should not be relied on.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  In this regard, the Board notes that the Veteran would be entitled to a 10 percent disability rating under Diagnostic Code 6843 based on the result of FEV-1/FVC of 73 percent, and would be entitled to a 30 percent rating under Diagnostic Code 6843 based on the result of DLCO (SB) of 64.2 percent of predicted value.  In light of the aforementioned ambiguities, the Board finds that a medical opinion should be obtained that considers the September 2011 PFT and determines the most appropriate results to rely on for rating of the Veteran's disability.  
With respect to the Veteran's right ankle disability claim, he reported during the above-referenced March 2015 Board hearing that he had undergone surgery on his right ankle the previous month at the VA medical center in East Orange, New Jersey.  See the March 2015 Board hearing transcript, page 12.  Although an April 2015 VA treatment record was submitted by the Veteran, the Board observes that the most recent association of VA treatment records with the Veteran's claims folder by VA was in November 2014.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

The Board further notes that the Veteran was last provided a VA examination for his right ankle disability in September 2011.  Based on the reported surgeries on his right ankle since the September 2011 VA examination, the Board finds that he should be provided a VA examination for the right ankle disability on remand in order to ascertain the current severity of the disability.

Additionally, the Veteran contends that he essentially has loss of use of his right foot due to the right ankle disability; therefore, the Board finds that the record shows that the issue of entitlement to SMC for loss of use of the foot is raised.  Under Akles v. Derwinski, 1 Vet. App. 118 (1991), the issue of entitlement to SMC is part and parcel of a claim for an increased rating.  Akles supports the inference that as long as an increased rating claim remains pending, the SMC issue remains pending.  Therefore, the Board finds that entitlement to SMC based on the loss of use of the foot must be considered in conjunction with the claim for increased compensation on appeal.

Finally, the Veteran contends that he is entitled to automobile and adaptive equipment, or adaptive equipment as a result of his service-connected right ankle disability as well as his currently nonservice-connected left ankle disability.  See the March 2015 Board hearing transcript, pgs. 24-25.  He essentially contends that he has limited to no use of his right foot in particular. 

38 C.F.R. § 3.808 provides that a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2015).  See also 78 Fed. Reg. 57486 -57487 (Sept. 19, 2013) (recently adding criteria for severe burn injury effective on October 21, 2013). 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved. Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

As indicated above, the Board is remanding the Veteran's right ankle disability claim in order for the Veteran to be provided a VA examination to determine the current severity of the disability.  The Board further finds that the examiner should comment on whether the Veteran has loss of use of his right foot due to the right ankle disability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with respect to substantiating a claim for entitlement to SMC for loss of use of the right foot. 

2. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Request any records from the VA medical center in East Orange, New Jersey dated after November 2014 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

4. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his back and left ankle disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. Identify whether the Veteran suffers from a back disability.  If the examiner determines that a back disability is not evidenced, please address the previous findings of degeneration of the lumbar or lumbosacral intervertebral disc.  See, e.g., a VA treatment record dated January 2013.

b. If the Veteran has a diagnosed back disability, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed back disability is related to his military service.

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disability is due to or caused by his service-connected right ankle disability.

d. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disability is aggravated by his right ankle disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right ankle disability.

e. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed left ankle disability is related to his military service.

f. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left ankle disability is due to or caused by his service-connected right ankle disability.

g. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left ankle disability is aggravated by his right ankle disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left ankle disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right ankle disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his residuals of fractured ribs.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria and the examiner's attention is directed to the Veteran's reports of pain.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. Schedule the Veteran for a VA examination for his service-connected residuals of right ankle injury.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the extent of any functional loss due to the Veteran's service-connected right ankle disability.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain.  

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  It is important for the examiner's report to include a description of the aforementioned factors that pertain to functional loss due to the right ankle disability that develops on use.  

The examiner should also address whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If such is not possible, the examiner should explain why.

The examiner must also provide a medical opinion concerning whether the Veteran's right ankle disability at least as likely as not (probability of 50 percent or greater) results in loss of use of the foot, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  In this regard, the examiner must determine such on the basis of the actual remaining function, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

7. Submit the Veteran's claims file to an appropriate VA examiner to obtain an opinion with respect to the severity of the Veteran's service-connected for status post hemopneumothorax right lung and pulmonary contusion, as reflected in the PFT results dated September 2011.  The examiner should indicate that the claims file was reviewed.

The examiner should provide an opinion with respect to which PFT (FEV-1, FEV-1/FVC, DLCO (SB)) result most accurately reflected the level of disability of the Veteran's pulmonary disability in the September 2011 PFT.  The examiner should provide a complete explanation for the opinion.  

The examiner should additionally provide an opinion with respect to whether the level of respiratory disability represented in the September 2011 PFT was at least as likely as not the result of his service-connected status post hemopneumothorax right lung and pulmonary contusion.  If it is not possible to disassociate the symptoms of the service-connected disability from nonservice-connected disabilities, the examiner should so state.  

If the examiner determines that a requested opinion cannot be made without examination of the Veteran, such examination must be provided.  The examiner must provide reasons for all opinions.

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated to include the matter of SMC for loss of use of the right foot.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


